Name: Commission Decision of 29 October 2009 on the adoption of basic parameters for registers of train driving licences and complementary certificates provided for under Directive 2007/59/EC of the European Parliament and of the Council (notified under document C(2009) 8278) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  organisation of transport;  technology and technical regulations;  transport policy;  documentation;  land transport;  information and information processing;  labour market
 Date Published: 2010-01-13

 13.1.2010 EN Official Journal of the European Union L 8/17 COMMISSION DECISION of 29 October 2009 on the adoption of basic parameters for registers of train driving licences and complementary certificates provided for under Directive 2007/59/EC of the European Parliament and of the Council (notified under document C(2009) 8278) (Text with EEA relevance) (2010/17/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2007/59/EC of the European Parliament and of the Council of 23 October 2007 on the certification of train drivers operating locomotives and trains on the railway system in the Community (1), and in particular Article 22 thereof, Having regard to the recommendation of the European Railway Agency on basic parameters for registers of train driving licences and complementary certificates (ERA/REC/SAF/05-2008) of 19 December 2008, Whereas: (1) In accordance with Article 22(1) of Directive 2007/59/EC, competent authorities should keep a national register for train driving licences or ensure that such a register is kept. (2) In accordance with Article 22(2) of Directive 2007/59/EC, railway undertakings and infrastructure managers should keep a company register for complementary certificates or ensure that such a register is kept. (3) Article 22(4) of Directive 2007/59/EC requires the European Railway Agency to draft the basic parameters for registers of train driving licences to be set up by competent authorities and registers of complementary certificates to be set up by railway undertakings and infrastructure managers employing or contracting drivers. The national register for train driving licences of a Member State should contain all train driving licences issued in that Member State. A standard application form should be used for applying for train driving licences, for the purposes of licence registration and recording of updates, amendments, replacements, renewals, suspensions and withdrawal. (4) The registers for train driving licences and complementary certificates should be accessible for consultation by the authorised representatives of competent authorities and stakeholders. The different registers should be consistent as regards the data they contain and data formatting. They should therefore be set up using common operational and technical specifications. (5) All information contained in licences, harmonised complementary certificates and registers of licences and harmonised complementary certificates should be used by the safety authorities to facilitate evaluation of the staff certification process provided for in Articles 10 and 11 of Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (2) and to speed up the issuing of the safety certificates provided for in those Articles. (6) In accordance with Article 19(1)(f) of Directive 2007/59/EC, the register of train driving licences should be kept and updated by the competent authorities or by delegated bodies. Member States should inform the Commission and the other Member States of the body which they have designated for this purpose, partly to enable these bodies to exchange information. (7) Ideally, each Member State should set up a computer-based driving licence register to achieve full interoperability of the registers and allow competent authorities and others who have access rights to obtain information. However, for economic and technical reasons, this kind of interface cannot be adopted without further investigation. Firstly, it is necessary to agree on methods to ensure that access is granted subject to certain conditions, as required by Directive 2007/59/EC. Secondly, a survey of the number of transactions is necessary to perform a cost benefit analysis and propose a feasible solution that does not impose administrative costs that might be disproportionate to real needs. The European Railway Agency therefore proposed to implement an interim solution, with simplified exchange of information, and proceed with the development of an electronic interface at a later stage. (8) In accordance with Article 36(3) of Directive 2007/59/EC, that Directive does not apply to Cyprus and Malta. Therefore this Decision should not be applicable to Cyprus and Malta for as long as these Member States do not have a railway system. (9) The measures provided for in this Decision are in accordance with the opinion of the Railway Interoperability and Safety Committee established under Article 21 of Directive 96/48/EC, HAS ADOPTED THIS DECISION: Article 1 The basic parameters for the National Register of Train Driving Licences (hereinafter NLR) set out in Annex I are adopted. Article 2 The basic parameters for the Register of Complementary Certificates (hereinafter CCR) set out in Annex II are adopted. Article 3 1. Within 24 months from the taking effect of this Decision, the European Railway Agency (hereinafter the Agency) shall carry out a feasibility study for a computer-based application fulfilling the basic parameters for the NLR and CCR and facilitating the exchange of information among competent authorities, railway undertakings and infrastructure managers. The feasibility study shall in particular consider the functional and technical architecture, operating modes and rules for data input and consultation. The feasibility study shall be discussed and approved within the cooperation between the representatives of the competent authorities specified in Article 35 of the Directive 2007/59/CE. 2. Where appropriate, on the basis of the results of the study referred to in paragraph 1, the Agency shall set up a pilot application of a network with at least three NLRs and nine CCRs. The Agency shall monitor the pilot application for at least one year, and issue a report to the Commission with, where appropriate, a recommendation to amend this Decision. Article 4 Within one year of this Decision taking effect, Member States shall inform the Commission and the other Member States: (a) of the body designated to deliver train driving licences in accordance with Article 19(1)(a) of Directive 2007/59/EC, (b) of the body designated to keep and update the NLR in accordance with Article 19(1)(f) of Directive 2007/59/EC. Article 5 This Decision is addressed to the Member States. It shall not apply to Cyprus and Malta as long as no railway system is established within their territory. Done at Brussels, 29 October 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 315, 3.12.2007, p. 51. (2) OJ L 220, 21.6.2004, p. 16. ANNEX I BASIC PARAMETERS FOR NATIONAL REGISTERS OF TRAIN DRIVING LICENCES (NLRS) 1. Basic parameters The basic parameters for National Registers of train driving licences set in accordance with Article 22(4) of Directive 2007/59/EC, are:  Data to be collected (Chapter 2),  Data format (Chapter 3),  Access rights (Chapter 4),  Data exchange (Chapter 5),  Duration of data retention (Chapter 6), 2. Data to be collected NLR shall comprise four sections. Section 1 shall contain information about the current status of the licence. Section 2 shall contain information about the licence issued, in line with the list of requirements contained in Annex I, Section 2, of Directive 2007/59/EC. Section 3 shall contain historical information about the licence. Section 4 shall contain information about basic requirements and initial checks, to allow the licence to be issued and subsequent checks, to allow the licence to remain valid. The data to be collected are set out in the table in Chapter 3. 3. Data format The following is a list of requirements for the data format of the NLR. The list is set out as follows: No Datum to be displayed Content Format Status of the requirement Section 1: Current state of the licence 1 Licence number 1.1 Number of the licence EIN (12 digits) Compulsory 2 Current state of the licence 2.1 Evidence of the current state of the licence.  Valid,  Suspended (decision pending),  Withdrawn, Text Compulsory 2.2 Reason for suspension or withdrawal Text Compulsory Section 2: Information on the current licence issued, in accordance with Annex I, Section 2, of Directive 2007/59/EC 3 Surname(s) of the holder 3.1 Surname(s) displayed on passport or national identity card or other recognised document proving identity More surnames are allowed, depending on national custom Text Compulsory 4 Name(s) of the holder 4.1 Name(s) displayed in passport or national identity card or other recognised document proving identity. More names are allowed, depending on national custom Text Compulsory 5 Date of birth of the holder 5.1 Date of birth of the holder YYYY-MM-DD Compulsory 6 Place of birth of the holder 6.1 Place of birth of the holder Text Compulsory 6.2 Nationality Text Optional 7 Date of issue of the licence 7.1 Display of the current date of issue of the licence YYYY-MM-DD Compulsory 8 Date of expiry of the licence 8.1 Date of the expected formal expiry of the valid licence YYYY-MM-DD Compulsory 9 Name of issuing authority 9.1 Name of the authority issuing the licence (competent authority, delegated entity, railway undertaking, infrastructure manager) Text Compulsory 10 Reference number assigned to the employee by the employer 10.1 Company reference for the train driver Text Optional 11 Photograph of the holder 11.1 Photograph Original or Electronic scanning Compulsory 12 Signature of the holder 12.1 Signature Original/Photocopy/Electronic scanning Compulsory 13 Permanent place of residence or postal address of the holder 13.1 Address of the holder Street and number Text Optional 13.2 Town Text Optional 13.3 Country Text Optional 13.4 Postcode Alpha-numerical code Optional 13.5 Telephone number Text Optional 13.6 e-mail address Text Optional 14 Additional information 14.1 Information imposed by a competent authority in accordance with Annex II of Directive 2007/59/EC Coded information Compulsory Field 9.a.1  Native language(s) of the driver Text Field 9.a.2  Space reserved for entries by the Member State which issues the licence, for information that may be necessary under national legislation Text 15 Medical restriction 15.1 Information imposed by a competent authority in accordance with Annex II of Directive 2007/59/EC Coded information Compulsory Mandatory use of glasses/lenses (code b.1) Mandatory use of hearing aid(s) (code b.2) Section 3: Historical information on the status of the licence and the results of periodic checks 16 Date of first issues 16.1 Date of first issue YYYY-MM-DD Compulsory 17 Date of expiry 17.1 Date of expiry (and of expected formal renewal) YYYY-MM-DD Compulsory 18 Update(s) (Several records are possible) 18.1 Date of update YYYY-MM-DD Compulsory 18.2 Reason for update Text Compulsory 19 Amendment(s) (Several records are possible) 19.1 Date of amendment YYYY-MM-DD Compulsory 19.2 Reason of amendment Text Compulsory 20 Suspension(s) (Several records are possible) 20.1 Length of period of suspension From (date) to (date) Compulsory 20.2 Reason for suspension Text Compulsory 21 Withdrawal(s) (Several records are possible) 21.1 Date of withdrawal YYYY-MM-DD Compulsory 21.2 Reason for withdrawal Text Compulsory 22 Licence reported lost 22.1 Date of communication YYYY-MM-DD Compulsory 22.2 Date of any duplicate issued YYYY-MM-DD Compulsory 23 Licence reported stolen 23.1 Date of communication YYYY-MM-DD Compulsory 23.2 Date of any duplicate issued YYYY-MM-DD Compulsory 24 Licence reported destroyed 24.1 Date of communication YYYY-MM-DD Compulsory 24.2 Date of any duplicate issued YYYY-MM-DD Compulsory Section 4: Information on the basic requirements for issuing a licence and results of periodic checks 25 Education 25.1 Basic requirement Highest level of certification possessed Text Compulsory 26 Physical fitness 26.1 Basic requirement Statement on fulfilment of criteria in Directive 2007/59/EC, Annex II (Sections 1.1, 1.2, 1.3 and 2.1) Text Compulsory 26.2 Date of check YYYY-MM-DD Compulsory 26.3 Subsequent periodic check Confirmed/not confirmed Text Compulsory 26.4 (several records possible) Date of last check YYYY-MM-DD Compulsory 26.5 Next check Date of next formally expected check YYYY-MM-DD Compulsory 26.6 Notes Notes to be specified:  Normal schedule,  Anticipated schedule (according to doctors certificate),  Change in information (code 9.a.2) if necessary,  Change in restriction code,  Other + field to specify, Text Compulsory 27 Occupational psychological fitness 27.1 Basic requirement Statement on fulfilment of criteria in Annex II of Directive 2007/59/EC (Section 2.2) Text Compulsory 27.2 Date of check YYYY-MM-DD Compulsory 27.3 Following check(s) Only if necessary (several records possible) Statement Compulsory 27.4 Date of any subsequent check YYYY-MM-DD Compulsory 28 General professional knowledge 28.1 Basic requirement Statement on fulfilment of criteria in Annex IV of Directive 2007/59/EC Text Compulsory 28.2 Date of check YYYY-MM-DD Compulsory 28.3 Subsequent check (only if required at national level) YYYY-MM-DD Compulsory 4. Access rights Access to the information contained in the NLR shall be granted to the following interested parties for the following purposes:  to the competent authorities of the other Member States, upon reasoned request, for:  controlling trains operating in their area of jurisdiction,  making enquiries regarding compliance with Directive 2007/59/EC by all those active in their area of jurisdiction,  to the Agency, upon reasoned request, for evaluating the development of train driver certification in accordance with Article 33 of Directive 2007/59/EC, in particular regarding the interconnection of registers,  to any employer of drivers, for consulting the status of the licences in accordance with article 22(1)(b) of Directive 2007/59/EC,  to railway undertakings and infrastructure managers, employing or contracting train drivers, for consulting the status of licences, in accordance with Article 22(1)(b) of Directive 2007/59/EC,  to train drivers, upon request, for consulting the data concerning them,  to investigation bodies set up in accordance with Article 21 of Directive 2004/49/EC, for investigating accidents, in particular as stated in Article 20(2)(e) and (g) of that Directive, 5. Data exchange Access to relevant data shall be granted upon formal request. The competent authority shall provide the data, without delay, in a manner which ensures secure transmission of information and protection of personal data. Competent authorities may offer login facilities on their websites to all who have access rights, provided they ensure that the grounds for requests are checked. 6. Duration of data retention All data in the NLR shall be kept for at least 10 years from the date of end of validity of the train driving licence. If at any time during the 10-year period an investigation involving the driver is started, data relating to the driver must be kept beyond the 10-year period if so required. Any changes in the NLR shall be recorded. ANNEX II BASIC PARAMETERS FOR REGISTERS OF TRAIN DRIVERS' COMPLEMENTARY CERTIFICATES (CCRS) 1. Basic parameters The basic parameters for registers of complementary certificates (CCR), set in accordance with Article 22(4) of Directive 2007/59/EC, are:  Data to be collected (Chapter 2),  Data format (Chapter 3),  Access rights (Chapter 4),  Data exchange (Chapter 5),  Duration of data retention (Chapter 6),  Procedures in case of bankruptcy (Chapter 7), 2. Data to be collected CCRs shall comprise four sections. Section 1 shall contain information about the current state of the licence owned by the train driver. Section 2 shall contain information about the complementary certificate issued, as listed in Annex I, Section 3, of Directive 2007/59/EC. Section 3 shall contain historical information about the complementary certificate. Section 4 shall contain information about basic requirements and initial checks to allow the complementary certificate to be issued and about subsequent checks to be recorded to allow the complementary certificate to remain valid. The data to be collected are set out in the table in Chapter 3. Information on current knowledge of rolling stock, knowledge of infrastructure and linguistic knowledge assessed in accordance with the relevant part of Directive 2007/59/EC shall be given in Section 2. That section shall include the date of the next expected checks. By the date of subsequent checks the new current state will start, and previous information will be moved into Section 4, containing historical information. 3. Data format The following list shows the data format of the CCR. The list is set out as follows: No Datum to be displayed Content Format Status of the requirement Section 1: Reference to the licence 1 Licence number 1.1 Number of the licence, giving access to data in the national register EIN (12 digits) Compulsory 2 Current state of the licence 2.1 Evidence of the current state of the licence  Valid  Suspended  Withdrawn Text Compulsory Section 2: Information about the current complementary certificate issued, as listed in Annex I, Section 3, of Directive 2007/59/EC 3 Surname(s) of the holder (the same of the licence) 3.1 Surname(s) displayed on passport or national identity card or other recognised document proving identity. More surnames are allowed, depending on national custom Text Compulsory 4 Name(s) of the holder (the same of the licence) 4.1 Name(s) displayed on passport or national identity card or other recognised document proving identity. More names are allowed, depending on national custom Text Compulsory 5 Date of birth of the holder 5.1 Date of birth of the holder YYYY-MM-DD Compulsory 6 Place of birth of the holder 6.1 Place of birth of the holder Text Compulsory 7 Date of issue of the certificate 7.1 The current date of issue of the certificate YYYY-MM-DD Compulsory 8 Date of expiry of the certificate 8.1 Date of the expected formal expiry of the certificate, to be set by the company and included in the procedure required in Article 15 of Directive 2007/59/EC. YYYY-MM-DD Compulsory 9 Name of issuing entity 9.1 Name of the entity issuing the certificate (railway undertaking, infrastructure manager, other) Text Compulsory 10 Reference number assigned to the employee by the employer 10.1 Company reference for the train driver Text Optional 11 Photograph of the holder 11.1 Photograph Original or Electronic scanning Compulsory 12 Signature of the holder 12.1 Signature Original/Photocopy/Electronic scanning Compulsory 13 Permanent place of residence or postal address of the holder 13.1 Address of the holder Street and number Text Optional 13.2 Town Text Optional 13.3 Country Text Optional 13.4 Postcode Alpha-numerical code Optional 13.5 Telephone number 13.6 e-mail address 14 Address of the railway undertaking or infrastructure manager for which the driver is authorised to drive 14.1 Address of the RU/IM Street and number Text Compulsory 14.2 Town Town Compulsory 14.3 Country Text Compulsory 14.4 Postcode Alpha-numerical code Compulsory 14.5 Contact person Text Optional 14.6 Telephone number Text Compulsory 14.7 Fax number Text Compulsory 14.8 e-mail address Text Compulsory 15 Category in which the driver is authorised to drive 15.1 Relevant code(s) Text Compulsory 16 Rolling stock which the driver is authorised to drive 16.1 (list, record to be repeated) Text Compulsory 16.2 For each item the date of next expected check shall be added YYYY-MM-DD Compulsory 17 Infrastructure on which the driver is authorised to drive 17.1 (list, record to be repeated) Text Compulsory 17.2 For each item the date of next expected check shall be added YYYY-MM-DD Compulsory 18 Language skills 18.1 (list, record to be repeated) Text Compulsory 18.2 For each item the date of next expected check shall be added YYYY-MM-DD Compulsory 19 Additional information 19.1 (list, record to be repeated) Text Compulsory 20 Additional restrictions 20.1 (list, record to be repeated) Text Compulsory Section 3: Historical records on the status of the complementary certificate 21 Date of first issue 21.1 Date of first issue of the certificate YYYY-MM-DD Optional 22 Update(s) (Several records are possible) 22.1 Date of update YYYY-MM-DD Compulsory 22.2 Details of and reason for update (correction of one or more data displayed on the complementary certificate, e.g. personal address of the driver) Text Compulsory 23 Amendment(s) (Several records are possible) 23.1 Date of amendment YYYY-MM-DD Compulsory Reason for amendments, referring to specific parts of the certificate:  amendments in field 3 Categories of driving  amendments in field 4 Additional Information  amendments in field 5: new linguistics knowledge acquired or knowledge periodically checked  amendments in field 6 Restrictions  amendments in column 7: new rolling stock knowledge acquired or knowledge periodically checked  amendments in column 8: new infrastructure knowledge acquired or knowledge periodically checked Text Compulsory 24 Suspension(s) (Several records are possible) 24.1 Length of period of suspension From (date) to (date) Compulsory 24.2 Reason for suspension Text Compulsory 25 Withdrawal(s) (Several records are possible) 25.1 Date of withdrawal YYYY-MM-DD Compulsory 25.2 Reason for withdrawal Text Compulsory 26 Certificate reported lost 26.1 Date of communication YYYY-MM-DD Compulsory 26.2 If yes, date of issued duplicate YYYY-MM-DD Compulsory 27 Certificate reported stolen 27.1 Date of communication YYYY-MM-DD Compulsory 27.2 Date of any duplicate issued YYYY-MM-DD Compulsory 28 Certificate reported destroyed 28.1 Date of communication YYYY-MM-DD Compulsory 28.2 Date of any duplicate issued YYYY-MM-DD Compulsory Section 4: Historical records in connection with the basic requirements for issuing a complementary certificate and the results of periodic checks 29 Linguistic competence 29.1 Basic requirement Working language(s) for which a statement that the criteria set out in Annex VI(8) of Directive 2007/59/EC had been fulfilled was issued Text Compulsory 29.2 Periodic check Date of certified knowledge (exam passed) for each language. Several records are possible. YYYY-MM-DD Compulsory 30 Rolling stock knowledge 30.1 Basic requirement Rolling stock for which a statement that the criteria set out in Annex V of Directive 2007/59/EC had been fulfilled was issued Text Compulsory 30.2 Periodic check Date of periodic check (certified knowledge) Several records are possible. YYYY-MM-DD Compulsory 31 Infrastructure knowledge 31.1 Basic requirement Infrastructure for which a statement that the criteria set out in Annex VI of Directive 2007/59/EC had been fulfilled was issued Text Compulsory 31.2 Periodic check Date of periodic check (certified knowledge). Several records are possible. YYYY-MM-DD Compulsory 4. Access rights Access to the information contained in the CCR shall be granted to the following interested parties for the following purposes:  to the competent authority of the Member State in accordance with Article 22(2)(b) of Directive 2007/59/EC,  to competent authorities of the Member States in which the railway undertaking or infrastructure manager operates, and where the driver is authorised to drive on at least one line of the network:  for their task of monitoring the development of certification, under Article 19(1)(g) and Article 26 of Directive 2007/59/EC,  for their inspection tasks under Article 19(1)(h) and (2) and Article 29(1) of Directive 2007/59/EC (this task may be carried out by a delegated entity),  to train drivers, for the data concerning them, in accordance with Article 22(3) of Directive 2007/59/EC,  to investigation bodies set up in accordoance with Article 21 of Directive 2004/49/EC, for investigating accidents, in particular as stated in Article 20(e) and (g) of that Directive, Companies shall be free to grant access to other users, subject to personal data protection. 5. Data exchange In accordance with Directive 2007/59/EC, access to relevant data shall be granted: (a) to the competent authorities where the railway undertaking or infrastructure manager is domiciled, in accordance with Article 22(2)(b) of Directive 2007/59/EC, (b) to competent authorities of other Member States, upon request, in accordance with Article 22(2)(c) of Directive 2007/59/EC, (c) to drivers, upon request, in accordance with Article 22(3) of Directive 2007/59/EC. The railway undertaking, infrastructure manager or delegated entity shall provide the data, without delay, in a manner which ensures secure transmission of information and protection of personal data. Railway undertakings and infrastructre manangers may offer login facilities on their websites to all who have access rights, provided they ensure that grounds for requests are checked. 6. Duration of data retention All data in the CCR shall be kept for at least 10 years from the last expiry date referred to on the certificate. If at any time during the 10-year period an investigation involving the driver is started, data relating to the driver must be kept beyond the 10-year period if so required. Any changes in the CCR shall be recorded. 7. Procedure in case of bankruptcy If a railway undertaking or infrastructure manager goes bankrupt, the new company that takes over the operation of the service shall be responsible for the data contained in the register of complementary certificates. The competent authority in the Member State where the railway undertaking or infrastructure manager is established shall be the repository of data contained in the register of complementary certificates if the activity is not taken over by another company.